 Case: 6:19-cv-00038-GFVT Doc #: 6 Filed: 02/08/19 Page: 1 of 2 - Page ID#: 526




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION AT LONDON
                          CIVIL ACTION NO. 6:19-CV-00038-GFVT

                                      Electronically Filed

APPALACHIAN REGIONAL HEALTHCARE, INC.                                              PLAINTIFF


VS.                     DEFENDANT RICHIE PHARMACAL CO.’S
                        CORPORATE DISCLOSURE STATEMENT


PURDUE PHARMA L.P., et al.                                                      DEFENDANTS

        Defendant, Richie Pharmacal, Co., by counsel, files this disclosure statement as required

by Federal Rules of Civil Procedure 7.1 and certifies the following:

        Richie Pharmacal, Co. is not a publicly traded company; it does not have a parent

corporation; nor does any publicly held company own 10% or more of its stock.

       This 8th day of February, 2019.

                                             KERRICK BACHERT, PSC
                                             1025 State Street
                                             Bowling Green KY 42101
                                             270-782-8160
                                             tkerrick@kerricklaw.com
                                             mcook@kerricklaw.com

                                             /s/Matthew P. Cook
                                             Thomas N. Kerrick
                                             Matthew P. Cook
                                             Colton W. Givens
                                             Attorneys for Defendant, Richie
                                             Pharmacal Co.
 Case: 6:19-cv-00038-GFVT Doc #: 6 Filed: 02/08/19 Page: 2 of 2 - Page ID#: 527




                                 CERTIFICATE OF SERVICE

        I hereby certify that on 8th day of February, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send a notice of electronic notification
of such filing to all counsel of record in this action.


                                              /s/    Matthew P. Cook
                                              Matthew P. Cook
                                              Attorney for Defendant, Richie
                                              Pharmacal Co.
